Martin, J.
The applicant has put this case before us, on an as- - signment of errors, to wit:
1. The motion for a new trial was made before signing judgment, and never overruled.
2. The court erred in deciding that it was necessary that the order for the injunction should he made returnable to the district court.
3. The court should not have dissolved the injunction, because the plaintiff showed such facts as yvould entitle him immediately to a new injunction.
4. All judgments must be entered at length on the minutes of the court.
I. The record shows that the motion for a new trial was overruled .on the same day the judgment was signed, and was consequently determined before final judgment.
II. The judge did not decide that the order for the injunction should be made returnable to the district court. On this point the counsel is in error. '
III. It dpes not appear to us that the plaintiff was entitled to a new injunction. The clerk’s certificate shows that parol evidence was introduced but was not taken down in writing and does not come up with the record; we are consequently unable to say whether or not it disproved the allegations on which the injunction issued.
IV. The judgment in this case appears to have been entered at length on the minutes of the court; and we are unable to discover .any error in it.

Judgment affirmed.